 FEDERAL ELECTRIC CORPORATIONFederal Electric CorporationandOffice and Profes-sional Employees International Union,AFL-CIOand Communications Workers of America, Local6222,AFL-CIO,Intervenor and Party to Con-tract.Case 23-CA-2429September19, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn May 18, 1967, Trial Examiner Harold X.Summers issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer'sDecision.The Trial Examiner furtherfound that the Respondent had not engaged in cer-tain other unfair labor practices alleged in the com-plaint, and recommended that those allegations bedismissed. Thereafter, the Respondent and the In-tervenor filed exceptions to the Trial Examiner'sDecision and briefs in support thereof.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.'The relevant facts are for the most part not indispute.They show that Data Duplicators, Inc.,referred to herein as Data, is a small, closely heldTexas corporation with its principal office locatedin South Houston. It is primarily engaged in render-ing printing and reproduction services to local com-mercial concerns, and had also performed some"overflow" printing services at its plant for theManned SpacecraftCenterof the NationalAeronautics and Space Administration located inHouston. About a year prior to the events here inissue, Data's contract with NASA was amended toprovide that Data would supply personnel to manthe government-owned quick-copy reproductionmachines located "on-site" at theManned'The Respondent has requested oral argumentAs the record,includ-ing the exceptions and briefs, adequately sets forth the issues and the posi-tions of the parties,the requestis hereby denied167 NLRB No. 63469Spacecraft Center, compensation for this work tobe made by NASA on the basis of a fixed fee.InMarch 1966, the Charging Party, Office andProfessionalEmployees InternationalUnion,AFL-CIO, referred to herein as OPE, sought anelection in a unit of Data's reproduction employeesat the Manned Spacecraft Center. Data opposedthe election on the ground that it was untimely asData expected to discontinue the "on-site" serviceswithin 4 months, and that the proposed unit was in-appropriate as it did not include the employeesdoing the same work at Data's South Houstonplant. The Regional Director rejected both of thesecontentions; the election was held; and on April 21,1966, OPE was certified.' OPE, however, neverobtained a collective-bargaining agreement withData.The Respondent, a Delaware corporation, is awholly owned service organization of InternationalTelephone and Telegraph Company and operateson a nationwide basis. Prior to the spring of 1966,pursuant to a contract with NASA, the Respondentperformed tasks at the Manned Spacecraft CenterinHouston in three departments: Technical DataServices, Graphic Arts, and Logistics. In the Lo-gisticsDepartment, it performed work related tocataloging and standardization of parts, storage andissuance of parts, and the manning of supply servicecenters.These centers handled the distribution ofvarious supplies, and also contained unmannedreproduction machines, located throughout the "on-site" operations, which Logistics Department em-ployees had frequently operated.On May 3 1, the Intervenor, CommunicationsWorkers of America, Local 6222, AFL-CIO,referred to herein as CWA, was certified as the col-lective-bargaining representative of the Respond-ent's Logistics Department employee S.3In May 1966, NASA requested the Respondentto submit a proposal for the performance of services"identical or closely allied to services being per-formed" under its present contract, including thequick-copy duplicating service which was beingperformed by Data. The Respondent's noncompeti-tive bid was accepted. The Respondent's contractwith NASA, which included the quick-copy opera-tion in addition to the various operations it hadpreviously performed for NASA, differed substan-tially from the one under which Data had operated.Itprovided, for example, that the Respondent'scompensation for the quick-copy work would bebased upon its costs, plus amounts based upon thequality of its performance, instead of the flat feeprovided for in Data's contract.On July 1, 1966, the Respondent commencedoperating the quick-copy services, which it placedCase 23-RC-2630, notpublished in NLRB volumesCase 23-RC-2682, not published in NLRB volumes 470DECISIONSOF NATIONALLABOR RELATIONS BOARDin the Logistics Department where, as indicatedabove, employees had been performing similarreproduction work. Prior to beginning this opera-tion, the Respondent interviewed Data employees,4and hired 11 of the 28 former Data employees forthis newly acquired operation, which on July 1, hada total complement of approximately 30 employees.On June 27, OPE by letter sought to bargain withthe Respondent on behalf of the quick-copy person-nel.On July 1, having received no reply, it filedcharges. On July 7, the Respondent notified OPEthat it refused its request for bargaining on theground that the employees in question werecovered by CWA's certification for the unit of Lo-gisticsDepartment employees. On August 31, theRespondent and CWA entered into a collective-bargainingagreement,effectiveSeptember 1,which included the quick-copy operators in itscoverage.The Trial Examiner found, and we agree, that theRespondent's failure to hire some of the Data em-ployees was not violative of Section 8(a)(3) of theAct. The Trial Examiner found further, however,that the Respondent was the successor to Data, andwas therefore required to bargain with OPE as therepresentative of the unit of quick-copy employees.Accordingly, the Trial Examiner concluded that theRespondent's failure so to recognize and bargainwith OPE was violative of Section 8(a)(5) of theAct, and that its recognition of CWA as therepresentativeof a unit including the newlyacquired quick-copy employees was violative ofSection 8(a)(2) of the Act. Both the Respondent andCWA except to these findings and conclusions,contending (a) that the Respondent was not a suc-cessor to Data, and (b) that the quick-copy opera-tion was an accretion to the CWA unit. For thereasons set forth below, we find merit in these ex-ceptions.The unit issue.The Trial Examiner found that theRespondent's newly acquired operation "couldproperly be a part of an appropriate bargaining unitconsisting of all nonsupervisory Logistics Supportemployees," but that it was "also an appropriatebargaining unit within itself, as resolved in a priorrepresentation proceeding." We do not agree withthe latter finding. The record shows that the quick-copy operators have the same level of education as,possess degrees of skill comparable to, and performtasks similar to, the other Logistics Departmentemployees with whom they frequently interchange.Furthelmore, these operators are located in thesame ggraphical areas, are subject to the same su-pervision and labor policies, and share common em-4As found by the TrialExaminer,theRespondent'sprocedure inselectingData employees for hire conformed to its standard hiring policyon new projects, which was to select only anucleusof the prior em-ployer'semployees, and to selectthem withparticularcare where,as here,the Respondent's compensation was basedin large parton the quality ofits performance5Humble Oil & Refining Company,155 NLRB 1084, and 153 NLRBployment benefits, working conditions, and con-tractual terms as the other employees in the Lo-gisticsDepartmentunit. Inaddition, the recordshows that the Respondent placed the quick-copyoperators in the Logistics Department as a matterof business judgment, in view of the functional in-tegration of the departmental operation.It is clear from the foregoing and the entire recordthat the former Data employees have been effec-tively merged into and have become an integral partof the Respondent's Logistics Department. Theyconstitute only a segment of the employees in thatDepartmentpossessingthe same employment in-terests, andare, infact, no longer identifiable forunit purposes by classification but only by name.We find, therefore, that the unit of Data's quick-copy employees formerly represented by OPE hasceased to exist as a separate unit, and, further, thatthe quick-copy employees do not constitute aseparate appropriateunitbut are an integral part ofthe certified departmental unit represented byCWA.5The successorshipissue.The facts show thatData is an independent local outfit, in contrast tothe Respondent which operates on a nationwide ba-sis, andthat Data's quick-copy service was its sole"on-site"operation forNASA, whereas theRespondentassumedthis work as part of its largeroperation of providing NASA with servicesauxilia-ry to NASA'smaineffort at the Spacecraft Center.Furthermore, the contract under which the Re-spondent assumed the quick-copy operation pro-vided for compensation based upon the quality of itsperformance, whereas Data's contract had providedfor a flat fee. Also, itis significantthat the Respond-ent, for lawful economic reasons, employed only11 of Data's 28 former employees for an operationwhich requires approximately 30 employees.Finally, we note that the employees in question arecovered by a contract that the Respondent ex-ecuted with CWA for the Logistics Departmentunit.It is apparent, therefore, that when the Respond-ent undertook the performance of the servicewhich Data had previously performed, it resulted ina different type of employing enterprise, whichoperated under a different type of contract, per-formed a far widerrangeof services, employedmany more employees, and performed the quick-copy operation with a minority of Data's formeremployees, who constituted a minority of the em-ployees doing this type of work for the Respond-1361,GreatAtlanticand Pacific Tea Company,140 NLRB 1011.The Trial Examiner'sDecision states that the"quick-copyoperationcannot be treated as an accertion to theCWA-certifiedunit without a self-determination election."In view of the reasons stated above for findingthe quick-copy operation to be an accertion to theCWA unit,however, aself-determination election is clearly inappropriate. FEDERAL ELECTRIC CORPORATIONent.6 In addition, it is clear that the absorption of thesmaller Data operation into the larger one of theRespondent has resulted in a distinct change in theemployer-employee relationship.' Accordingly, wefind, under all the circumstances of this case, thatthe Respondent is not the successor to Data, andthat it was therefore not required to assume Data'sbargaining relationship with OPE.In sum, therefore, as the unit of Data's quick-copy employees has been merged into the Respond-ent's Logistics Department unit, for which CWAis the certified representative, we conclude that theRespondent did not violate Section 8(a)(2) of theAct by bargaining with CWA as the representativeof these employees. Further, as the Respondent isnot a successor to Data, we conclude that it did notviolate Section 8(a)(5) of the Act by refusing torecognize and negotiate with OPE as the represen-tative of its newly acquired quick-copy employees.Accordingly, as we find that the Respondent hascommitted no violations of the Act, we shall dismissthe complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.8N L.R B v Auto Ventshade, Inc ,276 F 2d 303 (C A5),N L R.Bv Alamo White Truck Service, Inc,273 F 2d 238 (C A5), N L R B vAlbert Armato and Wire & Sheet Metal Specialty Co,199 F 2d 800(C A7), Johnson Ready Mix Co,142 NLRB 437,Cruse Motors, Inc,105 NLRB 242,Lander Shoe Corporation dlbla Bruce Shoe Co,103NLRB 1322'NLRB v Aluminum Tubular Corp,299 F.2d 595 (C A 2), cfMcGuire v Humble Oil & Refining Company,355 F 2d 352, 356 (C A2)In finding the Respondent to be Data's successor, the Trial Examinerrelied uponMaintenance, Incorporated,148 NLRB 1299, which hefound to be "singularly like the instant" case Although that case bears asimilarity to the instant case, it is distinguishable InMaintenance,thesuccessor hired an overwhelming majority of the employees in the unit,whereas here the Respondent, as indicated, hired only 11 employees in aunit of 28 (CfN L R B v John Stepp's Friendly Ford, Inc,338 F 2d833, 835-836 (C A 9)) Also, the successorin Maintenancetook over theoperation under the same type of government contract that its predecessorhad, whereas here the Respondent assumed the reproduction work underan entirely different contract, which appliedto the entire unitThe Trial Examiner found that the Respondent had violated Section8(a)(5) by its refusal to negotiate with OPE about the hiring of Data's em-ployees, in addition to its refusal to recognize OPE as the representativeof the quick-copy employeesHe reasoned that such a finding wasrequired byChemrock Corporation,151 N LRB 1074 Since we find thatthe Respondentwas not Data's successor, we find it unnecessary to com-mentupon the Trial Examiner's applicationofChemrockto this caseTRIAL EXAMINER'S DECISIONHAROLD X SUMMERS, Trial Examiner: This case washeard upon the complaint' of the General Counsel of the471National Labor Relations Board, herein called the Board,alleging that Federal Electric Corporation, herein calledRespondent, had engaged in and was engaging in unfairlabor practices within the meaning of Section 8(a)(1), (3),and (5) of the National Labor Relations Act, as amendedRespondent's answer to the original complaint admittedsome of its allegations and denied others; in effect, it de-nied the commission of any unfair labor practices. Pur-suant to notice, a hearing was held before me at Houston,Texas, on November 16 and 17, 1966 (At the hearing,the complaint was amended to allege the violation of Sec-tion 8(a)(2) of the Act, in response to which Respondentanswered, in effect denying the commission of any unfairlabor practices as alleged in the amendments.) All partieswere afforded full opportunity to call and examine and tocross-examine witnesses, to argue orally, and thereafterto submit briefs.Upon the entire record in the case, including myevaluation of the reliability of the witnesses based uponthe evidence and my observation of their demeanor, Imake the following:FINDINGS OF FACT1.COMMERCERespondent is a Delaware corporation, wholly ownedby and the service contractor for International TelephoneandTelegraphCorporation. Its principal office atParamus, New Jersey, Respondent provides services togovernmental and commercial customers throughout thevarious States of the United States as well as in 14 othercountries.One of these customers is the NationalAeronautics and Space Administration (herein, NASA)of the United States Government, for which it performsservices at Merritt Island and Cape Kennedy, Florida,Huntsville,Alabama, and Houston, Texas-the latterbeing the installation here involved. In the course andconduct of its business operation at Houston during the12-month period preceding the issuance of the instantcomplaint (which period is representative of all timesmaterial hereto) Respondent received revenues in excessof $100,000 for its services, over $50,000 worth of whichwere performed in States other than the State of Texas.Respondent is an employer engaged in commercewithin the meaning of the Act.If.THE UNIONSThe Charging Party, Office andProfessionalEm-ployeesInternationalUnion, AFL-CIO,herein calledOPE, and theIntervenor/ Party to Contract,Communica-tionsWorkers of America, Local 6222, AFL-CIO,hereincalled CWA, arelabor organizations within themeaning ofthe Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA.The "Changeover"The background and sequence of events are uncom-plicated and, in the main, uncontroverted.In the spring of 1966, both Respondent and anotherfirm known as Data Duplicators, Inc. (here referred to as'The complaint was issued September 8, 1966 The charge initiatingthe proceeding was filed July 1, 1966 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDData),were performing services for NASA at theHouston (Texas) Manned Spacecraft Center (here some-times called the Space Center).Data, a Texas corporation, had performed work forNASA since mid-1963. The work, initially, consisted of"overflow" printing work done at Data's South Houstonplant. In May 1965, the contract between NASA andData was amended to provide that Data also furnish em-ployees on the site of the Space Center who, usinggovernment-owned duplicating machinery, would makecopies of documents as desired and who would keep theduplicating machinery in working order. (This work wasdenominated "satellite quick-copy" service as distin-guished from the offsite "overflow" printing.) Thereafter,at least until June 30, 1966, Data's contract called for theperformance of both types of work.Respondent's involvement at the Space Center beganon September 1, 1965. Under contract with NASA, itperformed tasks in three areas: (I) the preparation oftechnicalbooks and manuals, the responsibility ofRespondent's Technical Data Services Section; (2) thepreparation of schematic drawings and visual aids, theresponsibility of its Graphics or Graphic Arts Depart-ment; and (3) warehousing, a function of the Logistics orLogistics Support Department. Respondent's tasks in theLogisticsDepartment, at first, were confined to thestorage and issue of parts and their cataloging and stan-dardization; and in November 1965, the responsibility ofmanning Supply Centers for the distribution of sundrysupplies was added to Respondent's contract and wasplaced in this department.Early in 1966, the unionization of certain employees ofboth employers took place.On March 7,2 OPE filed a petition for certification withthe Board (Case 23-RC-2630), in which it sought tobecome bargaining agent for Data's reproduction em-ployees, including clerks, employed at the Space Center.In that case, Data took the position that any unit foundappropriate for collective-bargaining purposes should notbe confined to its employees at the Space Center butshould include as well its employees at its South Houstonplant. In his Decision and Direction of Election datedMarch 15, the Regional Director for the Board, findingthe appropriate unit to be `.'All reproduction employees,including clerks, employed at the Manned SpacecraftCenter, excluding all guards, watchmen, professional em-ployees and supervisors as defined in the Act," directedthat an election be held among the employees in this unit.In an election held on April 13, a majority cast ballots infavor of representation by OPE; and a certification ofOPE as the bargaining representative for the employeesin the unit found appropriate was issued on April 21.At or about the same time, CWA took steps designedto achieve status as the bargaining representative of cer-tain of Respondent's employees at the Space Center. Byletter to Respondent sent on April 8, it claimed to havebeen designated as bargaining representative by a majori-ty of that Company's "non-supervisory employees inlibrary, catalogue,warehouse, store-keeper and stockcontrol departments" and, on April 11, it filed a represen-tation petition (Case 23-RC-2682) with a Regional Of-2Henceforth,unless the contrary is indicated,all dates referred to fallwithin 1966.8Calling this argument speculative, the Regional Director had rejectedit.'Also covered by the RFP was a "Flight Operations" effort, then beingsupplied by another contractorfice of the Board. Pursuant to agreement, an election washeld on May 20, among "All employees of [Respondent]engaged in Warehousing, Cataloguing, Stock Control andSupply Service Centers of the Logistics department inconnection with contract NAS9-5208 at the MannedSpacecraftCenter,Houston, Texas, . . . [excluding]Clerk typists, stenographers, secretaries, and all otheremployees (including all Technical Data Service andGraphic Arts department employees) and all professionalemployees, guards and supervisors as defined in the Act"which election resulted, on May 31, in a certification ofCWA as bargaining agent for these employees.Meanwhile, certain developments were unfolding in thedirection of effecting a change in the copywork opera-tions at the Space Center.At the representation case hearing concerning its SpaceCenter employees, Data had urged, among other things,that no election be held in view of the probable cessation,shortly, of its operations at the Space Center. It pointedout that its contract covering such operations expiredJune 30 and that it had been advised by the contractingofficer of NASA that the work it was performing at theCenter would no longer be included in its contract afterJune 30.;After preliminary talks several months earlier, the con-tracting officer of NASA, on or about May 15, sent a"request for proposal" (herein called RFP) to Respond-ent, inwhichRespondent was invited to submit aproposal for the performance of services "identical orclosely allied to services being performed under your con-tract ... " which proposal was to cover a periodbeginning July I ; in relevant part, the RFP purported tocover "additional effort" for satellite quick-copy duplicat-ing service at the Space Center.4 The proposal was madeand negotiations followed. Finally, Respondent wasawarded reproduction work to be performed at theCenter, effective July 1, 1966.Organizationally,Respondentplacedthenewlyacquired work in its Logistics Department, in a (new)Reproduction unit.5On June 27, OPE wrote to Respondent, noting that ithad been certified by the National Labor Relations Board"to represent your reproduction employees, includingclerks" and requesting an immediate meeting for bargain-ing.On July 6,6 Respondent replied: it called attention tothe fact that OPE hadnotbeen certified as representativeof "our employees"; in fact, it continued, the LaborBoard had certified CWA as the bargaining representa-tive of Respondent's employees, "and our reproductionoperations are included in this unit"; and, finally, notingthe pendency of the instant proceeding, deemed it un-necessary to reply to OPE's demands.Meanwhile, during June, Respondent had been en-gaged in staffing up for the additional responsibilities itwould shoulder on July 1.7 Under its arrangement withNASA, it needed a supervisor, a leadman, a clerk, 6(heavy) reproduction equipment operators, and 21 (as-sorted) copy machine operators for the quick-copy func-tion. It procured a list of Data's onsite employees, withData's recommendation as to each, and was thereuponSThe Flight Operations effort, which it also acquired as of July 1, wasplaced in the Technical Data Services Section6Theinstant charge meanwhile having been filed.Not only for the quick-copy operation,but also for the flight operationeffort. FEDERAL ELECTRIC CORPORATION473made aware of Data's intention to retain its unit manager,itsworking supervisor or leadman, and its two reproduc-tion equipment operators.8 Among other things, it dis-tributed application forms to Data's employees thendoing satellite quick-copy work, and it accepted the filledout forms from them and from any others who wished toapply.Of the 30 nonsupervisory employees then em-ployed by Data, 25 filed job applications with Respond-ent; this record does not reveal how many applicationsfrom "outsiders" were received.On its payday of June 24, Data notified its satellitequick-copy employees that, because its satellite operationwas being terminated, their services would no longer berequired as of July 1. It suggested that anyone who hadnot received an employment application form from thecontractor who would take over on that day might obtainone from Respondent at that organization's local offices.Its onsite operations did end on June 30.9Respondent hired I I "Data" people, their employmentto be effective July 1; one was a reproduction equipmentoperator, the remaining 10 copy machine operators. Inaddition, 19 others were hired for the satellite quick-copyoperation, one was the unit supervisor, another a lead-man, 5 reproduction equipment operators, and 12 copymachine operators.As noted, CWA had been certified as bargaining agentfor a unit of Respondent's employees on May 31.Negotiations between CWA and Respondent began on orabout July 6. On the second day of negotiations, H. R.Gudenberg, Respondent's deputy director of labor rela-tions,notified theCWA bargaining committee thatRespondent had acquired an operation formerly per-formed by Data, an operation which involved thereproduction of documents and which had been placed inRespondent's Logistics Department- "for which CWAhad been certified." The committee, after considering thematter overnight, informed Respondent that, based on theinformation supplied by Respondent, CWA was of theopinion that the employees engaged in the reproductionoperation were part of the bargaining unit for which CWAhad been certified and that, therefore, their working con-ditions would be a subject of the current negotiations.Respondent and CWA arrived at a collective-bargain-ing agreement on August 31, to be effective September1.10 The coverage of the agreement, by its terms, followedthe description of the unit for which CWA had been cer-tified as bargaining agent 3 months earlier-seesupra;iiand, among the job classifications for which the agree-ment fixed working conditions were "Operator, CopyMachine," "Reproduction Equipment Operator," and"Leadman, Reproduction."B.TheRefusals To HireThe complaint alleges, and the answer denies, that, onor about July 1, 1966, Respondent refused to hire:Harold BarrettMarie Louise OzbunLesbia C. CardenasBetty Lou PressonNorma GrubbsSue ReaganNeila M. HarknettVelma RossShirley HowardCarolyn M. TaylorBarbara JohnsonTreasa TaylorRita KinmanGeneese TolbertMrs. Billie Websterand thereafter continuedin itsrefusal, because theyjoined or assisted OPE or engaged in other union or con-certed activities for the purpose of collective bargainingor other mutual aid or protection.As has been explained, Data had 30 nonsupervisoryemployees in its satellite quick-copy operation when thatoperation was terminated on June 30; 25 of these had,prior to that date, filed job applications with Respondent;and, on or before July 1, Respondent had offered employ-ment to 1 I of the 25. The 15 alleged discriminatees con-sist of the 14 applicants who were not hired, plus one(Neila Harknett) who, although not an employee of Dataon June 30, had previously been employed by that com-pany and who, like the others, had applied for employ-ment with Respondent.The General Counsel, in effect, places his eggs in twobaskets - which receptacles, considered singly or in com-bination, are not sufficiently strong to bear the prepon-derating burden which his case requires.He contends that the circumstances surrounding therefusal of Respondent to hire Harknett furnish proof ofantiunionmotivation which serves to explain the truereason for Respondent's action, not only in her case butin that of all other alleged discriminatees. He argues forthe acceptance of Harknett's testimony that she was of-fered a job by Respondent, that she replied that she wasunable to give an immediate response to the offer becauseshe had to talk to her union representative, and that, whenshe attempted to respond affirmatively later the sameday, she was told the offer was withdrawn because of amisrepresentation on her job application, and "Besides,we're not hiring any more union people." He contendsthat the acceptance of this testimony would establish thatRespondent's refusal to hire was bottomed upon unionconsiderations.Harknett (unlike the other alleged discriminatees) wasnot an employee of Data on June 30 She had been em-ployed by Data from July 19, 1965, until March 25,1966, at which time her employment had been terminatedfor "insubordination." On her application for employ-ment with Respondent, which she filed in late May orearly June, she failed to note this latter fact, merely stat-ing in the applicable space that she had left Data "tosecure better job." Shortly after she filed her application,she was interviewed by an official of Respondent. Withindays, I find, Respondent made an initial determination tohire her, and she was instructed to report, ready for work,at 9:30 a.m. on June 24. She failed so to report, and, laterthat morning, she was called for an explanation. She saidshe was unable immediately to commit herself to the job128This fact,Ifind,was the basis for its advertising,on June 9, forreproduction equipment operators In context, I find that the referencesin that advertisement to other types of copywork were descriptive of priorwork experience which was a condition of employment as a reproductionequipment operator"Under a new contract,Data continued to perform overflow printingwork for NASA at its South Houston plant after July 1. Its two super-visors at the Space Center and one of its two reproduction equipmentoperators were transferred to the South Houston Plant on July 110The actualexecutionof a contract, effective by its terms for 34months, took place in October11With minorchanges(irrelevanthere) occasioned by post-July 1changes in NASA's operations.12There wasimmaterial conflict asto whether she hadbeen told tocome in that morning orIweeklater(She testified that she understoodthe latter)At any rate,there is no disagreementthat,misunderstanding orno, she wasnow askedfor a commitment 474DECISIONSOF NATIONALLABOR RELATIONS BOARDsince she was waiting for a call fromher unionrepresentative.13 She was told that an immediate yes orno was needed but, again referring to her expected phonecall, she equivocated. That afternoon - at the behest, ap-parently, of her parents - she called Respondent and saidshe was ready to report for work. Reminded that she hadrefused to give a definite answer thatmorning,she wastold that the offer was no longer open; moreover, she wasinformed,an intervening contactwithData hadestablished that her employment there had been ter-minated for cause,an itemshe had misrepresented on herapplication blank - which misrepresentation would makeher ineligible for future employment by Respondent.14The other basket is a statistical one. The General Coun-sel argues-and I find-that, of the 25 Data employees 15who applied for employment with Respondent, only 11were hired, of whom 8 had less than 3 months' experienceatData; while, of the14 nothired, 12 had more than 6months' experience. Putting it another way-and hereagainmy findings of fact are in accord-the GeneralCounsel argues that 16 of the applicants had been eligibleto vote in the Data election which brought in OPE16 and9 had not; of these two groups, Respondent hired 3 and 8individuals, respectively.The General Counsel contends that these two bundlesof facts establish (1) that Respondent made a conscien-tious effort to select those of Data's employees with theleastexperience and (2) that Respondent deliberatelysought to cut out from consideration those Data em-ployeeswho had participated in the election whichbrought in OPE.On their faces, these combinations of factors do arousesuspicions. But, quite frankly, in the absence of testimonyby expert statisticians or of a studied and annotatedstatistical theory, I am unable to qualify thesesuspicions.Whatarethe odds against these employment figures aris-ing out ofpure chance?And how high must the odds bebefore ruling out pure chance from Respondent's motiva-tion as a practical matter? Again I say, I do not know.Moreover, there was other testimony indicating (a) thatthe figures are misleading or (b) that bases other thaneither anti-OPE animus or pure chance may have existed.For example, Velma Ross, one of the "old-timers" atData, was not hired by Respondent; yet she was thecompanyobserver at the representation election. Shouldthe failure to hire her be denominatedas an anti-OPE act?Moreover, Respondent was ready to hire Neila Harknettalthough, her application showed, she had been employedby Data at the "critical" period. Is this the mark of an em-ployer bent on avoiding hiring participants in the elec-tion?1'Here again,we have animmaterial conflict in testimony.Harknetttestified she said"unionrepresentative";Respondent's Employee Rela-tionsAdministratorBrower,with whomshe spoke, says she did not usethe first word. The materiality of the conflict dissolves in view of histestimony that,aware that Data employees wererepresented by a union,he interpreted her remark as referringto a union representative" I do not credit Harknett's testimony that Brower (to whom she wasagain speaking)told her, "Besides,we're not hiring any more union peo-ple" as against his contradictingtestimony.Apart fromthe relativedemeanor of the two, and apart from the fact that Harknett had in her ap-plication blank demonstrated littleregard fortruth,I regard the making ofany suchstatementby Broweras implausible,among other things,because he already had good and sufficient reason not to hire Harknett.The General Counsel asks me to interpretRespondent's checking withData as to Harknett's employment record at midday on the 24thas indica-tive that the joboffer had infactnotbeenwithdrawn during the morningcall. I reject this approach-Respondent, at or about thistime, was in con-Of some probative value is the attitude of Respondenttoward unionsin general,17 as displayed by the evidence.It deals with unions at 11 locations in North America, in-cluding the Carpenters, the Electricians, the OperatingEngineers, the Teamsters, and an Atomic Metal TradesCouncil composed of 11 unions.Most important, I find that Respondent did have non-union connected reasons for its selections for hire.Through testimony and argument, Respondent sought todemonstrate that - since its compensation was to bebased in large part on quality of its performance - it wasdetermined to hire only the "best" people; and, in the ef-fectuation of this determination, it laid down certain"guidelines," such as requiring a high school education orits equivalent for reproduction employees. In followingthis policy, it conceded (and I find) that it made certain"mistakes": several who were not hired had attained ahigh school diploma or its equivalent.But I find it un-necessary to test the adherence of Respondent to this as-signedhiring policy. For, on the available evidence (par-ticularly,statementsof policy made by its employee rela-tions administrator and its director of employee relationson the witness stand and testimony as to Respondent'sexperience in prior "takeovers" elsewhere), I find thatRespondent'sactualhiringpolicy on a new project, suchas this,is as follows:top management and key personnel(for the new project) are brought in from another projectof Respondent, where available; a nucleus of rank-and-file employees are selected from among the employees ofthe operator whom Respondent succeeds-a nucleuscomposed mainly of thosemost recently hiredby thepredecessor operator (the "new blood"); and the rest arehired from other sources. 18 This method of selection, it isclaimed by Respondent, avoids "stagnation" and pro-vides the "best results." This, I find, was the method hereemployed for selection of personnel for the new quick-copy function.Whatever the merits of this hiring policy and its effec-tuation, I am authorized (and qualified) only to pass on itslawfulness under the Act. I am not convinced, on a fairpreponderance of the evidence, that Respondent refusedto hire the 15 named individuals "because [they] joinedor assisted [OPE] or engaged in other union activities orconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection."C.The Refusal to BargainThe complaintalleges,and the answer denies, that, onor aboutJuly 7,1966, and at all times thereafter, Re-spondent refused and refuses to bargain collectively withscant touchwith Data aboutits employees; I find nothingunnatural aboutitsmakingthis inquiry about an individual who had acted so equivocallywithin thepast few hours" Excluding Harknett, who wasnot with Datawhen the change tookplace.16 The payrolldate determiningvoting eligibilityin that election hadbeen March1 I , 1966. Of 23 employeeseligible to vote, 18 cast ballots infavor of OPE and2 cast negative votes." In the instant case,there were no allegations,or evidence,of any in-terference with, restraint upon,or coercionof employeesin their exerciseof self-organizational rights, independent of that which might be impliedor derivedfrom the specificallegations pressed.11True,Respondent caused applicationblanksto be passed out amongallData's employees,and its agents publicly expressedhopes that all ofthemwould bewillingto stayon with Respondent. I perceive no incon-sistency between this conduct and the implementationof the policydescribed above. FEDERAL ELECTRIC CORPORATION475OPE for its employees engaged in the work previouslydone at the Space Center by Data, although OPE wastheir representative for collective-bargaining purposes.The General Counsel proceeds on the theory thatRespondent is the "successor employer" of Data withrespect to this unit of employees. Respondent, callingthese employees an "accretion" to its own existing unit ofemployees, argues thereby that there can be no "succes-sorship" obligation to bargain. It urges further that, thequestion of accretion aside, we do not have here the ele-ments upon which a "successorship" obligation to bar-gain depends.Since I believe that the"successorship"issue can beresolved regardless of the resolution of the "accretion" is-sue, I here treat with the former alone.' 9Ihave found that Data's contract to furnish quick-copyservice at the Space Center expired on June 30, and thatRespondent's contract covering the furnishing of servicesat the Center was expanded to cover the furnishing ofquick-copy work beginning on July 1. 1 am satisfied fromthe available evidence, that the quick-copy operation per-formed by Respondent on and after July 1 was a con-tinuation of Data's operation prior to that date.20The employees performing this operation constituteda unit appropriate for bargaining purposes- all (Data's)reproduction employees, including clerks, employed attheManned Spacecraft Center, excluding all guards,watchmen, professional employees, and supervisors asdefined in the Act. I find that the same unit, substituting"Respondent's" for "Data's," would be a unit ap-propriate for collective bargainingThere isno questionthatOPE was the majorityrepresentative of Data's employees on June 30, since ithad been certified on April 21, and, under settled law thecertification is presumptively valid for a year '21 orlonger,22 in the absence of"special circumstances."On March 30, 1964, the Supreme Court, inJohn Wiley& Sons, Inc. v. David Livingston,376 U.S. 543, con-cluded that"inappropriate circumstances" certainobligations may be imposed on a new owner of a businessby reason of the collective-bargaining contract of thepreceding owner. The instant case does not come square-lywithinWileybecause here there is no attempt to im-pose on Respondent the terms of an existing collective-bargaining contract'23 but what was said inWileyis not ir-relevant:The objectives of national labor policy, reflected inestablished principles of Federal law, require that therightful prerogative of owners independently to rear-range their businesses and even eliminate themselvesas employers be balanced by some protection to em-ployees from a sudden change in the employmentrelationship. 24It can now be considered settled that if the transfer ofassets and employees from one employer to anotherleaves intact the identity of the employing enterprise,then the former's duty to recognize and bargain with theincumbent union devolves on the latter as "successoremployer."25 And this is particularly so'where the incum-bent union has been recently certified; a change of theemploying entity is not considered one of the "unusualcircumstances" which will justify a discontinuance of abargaining relationship within a reasonable time after cer-tification is issued.26Respondentand/or CWAmakes a number of cogentarguments in an attempt to distinguish this from the usualsuccessorship case. It is pointed out that this was not acase of the traditional transfer of assets. But neither wasthere a transfer of assets inMaintenance,Incorporated, 27where successorship was found. (And the same Decisiondisposes of the argument, made by Respondent, thattherewas no relationship,financial,organizational, orotherwise,between Respondent and Data.)My attentionis called to the fact that the usual"successor"carries onwith the same employees, whereas here the majority aredifferent employees. But there is precedent for finding asucceeding"employing industry"nevertheless;inAutoVentshade, supra,and inJohnson Ready Mix, supra,theputative successors took but one-half of the prior em-ployer's work force; inKrantz, supra,it took 25 percent;and inChemrock Corporation,28it tooknone.Keying itsargument toN.L.R.B. v. Alamo White Truck Service,Inc.,"Respondent notes that it is a nationwide enterprisewhile Data was a local operation.But this misses thepoint of theAlamodecision; as the Fifth Circuit ex-plained in the laterAuto Ventshadecase,Alamoconcerned a situation in which the predecessor was alocal businesswhich primarily performeda service opera-tionwhileAlamo was a nationwide company which,when it took over, wasprimarily engaged in sellingtrucks.And, finally, the argument that FEC did not takeover Data'swholeoperation and that the taken-overoperation was not thewhole of FEC's operationmust berejected;the same, in essence, was true inMaintenance,Inc., supra.Likewise, I regard certain citations by Respondent, byCWA, or by both,as inapposite.InN.L.R.B. v.Aluminum Tubular Corp.,30the question was not reallyone of successorship; it involved whether or not two enti-ties, which had existed simultaneously,were a single em-10But the question of whether we here have an accretion is treated in asubsequent section hereof20 1 regard the minor differences-e g , the variation in one or two worklocations and the replacement of some of the copy machines-as beingpart of the series of changes attendant upon such an operation, changes inthe nature of those which had taken place throughout the period Data per-formed the operation and which continued to take place after Respondenttook over2'Ray Brooks vNLRB , 348 U S 9622Celanese Corporation ofAmerica,95 NLRB 66423 Indeed,no contract between Data and OPE had been consummated28Wiley,supraat 54925N L R B v Auto Ventshade,inc , 276 F 2d 303 (C A5),N L R B.vLander Shoe Corp, dlbla Bruce ShoeCo., 211 F 2d 284 (C A 1),N L.R.B v Thomas Parran, Jr, tla Silver Spring Transit Company,237F 2d 373 (C A 4), andN LR B v Blair Quarries,Inc,152 F 2d 25(C A4),N L R B v Downtown Bakery Corp,330 F 2d 921 (C A 6),N L R B v Albert Armato and Wire & Sheet Metal Specialty Co,199F 2d 800 (C.A7),N L R.B v F G McFarland and S R Hullinger,dlblaMcFarland & Hullinger,306 F 2d 219 (C A 10), cfN L R B vJohn Stepp's Friendly Ford,Inc, 338 F 2d 833, 835-836 (CA 9),JohnsonReadyMix Co,142 NLRB437, Skaggs Drug Centers, dlblaPaylessDrug Stores,150 NLRB 518,Randolph Rubber Company, Inc,152 NLRB 496.28NLR B v Auto Ventshade,Inc, supra,ColonyMaterials, Inc ,130 NLRB 105,Krantz Wire &Mfg Co,97NLRB 971,enfdsub nomN L R B v Albert Armato and Wire & Sheet Metal Specialty Co,199F 2d 800 (C A 7)21 148 N LRB 1299 This case is singularly like the instant one28 151 NLRB 10742" 273 F 2d 238 (C.A 5)10 299 F 2d 595 (C A 2) 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer. InN.L.R.B. v. Appleton Electric Company,31thecourt, reversing the Board, found that there had been anaccertion to the appellant's existing unit; but, comment-ing on the desirability of stable labor relations, it notedthat, under the Board Decision, the group of employeesin questionwould have no representation, O'Hara MetalProductsCo.32 involved a change of employees in whichnew machinery was brought in and a new product becamethe mainstay of the business. I do not believe that thesecases control the instant situation.Finally, Respondent argues that, since this is an unfairlabor practice proceeding, the General Counsel has agreater burden of proof than is called for to make findingsin a representation case. This is true,33 but it does notmean- if such is implied in the argument- that theGeneral Counsel must demonstrate unlawfulmotivationon the part of Respondent. Involved is an employer'sstatutory obligations to meet and confer with the majorityrepresentative of its employees on terms and conditionsof employment. In such a situation, prohibited conductcannot be excused by a showing of good faith.34Upon the entire record and on what I am convinced isa preponderance of the evidence, I am persuaded, and Iconclude and find, that Respondent, by refusing to recog-nize OPE for the employees here involved, failed and isfailing to fulfill its obligation to bargain collectively withthe representative of its employees.CitingChemrock, supra,theGeneral Counsel urgesthat the failure of Respondent to hire the 15 alleged dis-criminateeswhose cases have been detailed earlier,without having discussed with OPE the question of theirbeing hired, also constitutes an unlawful refusal to bar-gain. For reasons stated in that decision, I find that therefusal to "reinstate" them- except for Neila Harknett,the failure to employ whom (I have found) was basedupon considerations other than union- or bargaining-re-lated - indeed constituted an unlawful refusal to bargain.D. Assistance to CWAThe complaint alleges, and the answer denies, that,since on or about July 7, 1966, Respondent assisted andsupportedCWA by recognizing and bargaining withCWA as bargaining agent for the employees engaged inthe satellite quick-copy operation and, in the coursethereof, by granting a wage increase to these employees,at a time when OPE was their certified bargaining agent.Ihave already dealt with the question of whether OPEwas entitled to exclusive bargaining rights for the in-volved employees and have answered that question in theaffirmative. If I am correct, Respondent's accord ofrecognition to CWA and its subsequent entry with CWAinto a collective-bargaining agreement covering the work-ing conditions of these employees, in derogation of itsduty to bargain with another labor organization, con-stitutes assistance and support to CWA.But, at another level of this proceeding, my resolutionof the successorship question may be adjudged to be er-roneous. If so, another issue will loom. Even absent anobligation on the part of Respondent to bargain withOPE, the General Counsel argues, Respondent unlaw-fully assisted CWA by recognizing that organization asbargaining agent of the employees engaged in the satellitequick-copy operation and by dealing with and enteringinto a collective-bargainingagreementwith that organiza-tioncovering the working conditions of those employees.Respondent, on the other hand, defends its action on thebasis that the new group constituted an "accretion" to itsexistingunit, already represented by CWA.35As of June 30, Respondent's established unit, forwhich CWA had been certified as bargainingagent onMay 3 1, consisted basically of nonsupervisory em-ployeesin itsLogisticsDepartment - individuals who,scattered throughout the Space Center, were concernedwith furnishing assorted services auxiliary to NASA'smain effort. They handled component parts required byNASA people (identifying, inventorying,cataloging,warehousing, and issuing them) and office and similarsupplies used on thesite(maintainingstores of anddispensingthem).As opposed to the nature of otherCenter-connected employees of Respondent (most ofwhom worked offsite rather than within the Center),they generally performed duties which did not call formore than a high school education and did not require anextended period of training.Respondent chose to place the quick-copy operation,acquired July 1, in the same department. The work of itsincumbents, both in prospect and baseduponsubsequentexperience, was of a nature similar to that just described.The performance of the operation was thinly dispersedthroughout the Space Center, and the prejob require-mentswere not unlike those of the existing Logistics em-ployees. Indeed, the feasibility of interchange amongcopy machine operators and other employees of the de-partment has since been demonstrated.Ihave no doubt that the quick-copy operation couldproperly be a part of an appropriate bargaining unit con-sistingof all nonsupervisory Logistics Support employeesor that, had Respondent performed this work in the springof 1966, it would have been a part of the unit which votedon whether to be represented by CWA. But the plain andsimple fact is that it was also an appropriate bargainingunit within itself, as resolved in a prior representationproceeding. Not to belabor the point, it should be clearthat, in the face of this labor relations history, the quick-copy operation cannot be treatedas anaccretion to theCWA-certifiedunitwithout a self-determination elec-tion.36Ifind that there was no accretion here and that Re-spondent's accord of recognition to CWA as bargainingrepresentative of the quick-copy employees and its sub-sequent execution of a collective-bargainingagreementcovering them constituted unlawful assistance.Upon the foregoing factual findings and conclusions, Icome to the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.OPE and CWAare labor organizations within themeaning of Section2(5) of the Act.31296 F 2d202 (C A 7)32 155 NLRB 23633 SeeN L R B v Appleton Electric, supra3" ILGWU (Bernhard-AltmannTexasCorp.) v N L.R.B.,336 U S731, 739,see alsoOld King Cole, Inc, v.N L R.B,260 F 2d530, 532(C A 6)35Moreover,Respondent contends,itwasjustified in dealing withCWA for this "accretion"even if a "successorship"be found to exist36 SeeDeGeorgeTransfer &Storage Co,143 N LRB 83, 85 FEDERAL ELECTRIC CORPORATION4773.All reproduction employees, including clerks, em-ployed by Respondent at the Manned Spacecraft Center,Houston, Texas, who are engaged in the satellite quick-copy operation, excluding all guards, watchmen, profes-sional employees, and supervisors defined in the Act,constitute and at all times material herein constituted aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.OPE, on and since July 1, 1966, has been and is theexclusive representative of all employees in the aforesaidbargaining unit within the meaning of Section 9(a) of theAct.5.On and since July 7, 1966, by refusing to bargainwith OPE as the exclusive representative of the em-ployees in the aforesaid bargaining unit, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.6.On and since July 1, 1966, by refusing to reinstateHarold Barrett, Lesbia C. Cardenas, Norma Grubbs,Shirley Howard, Barbara Johnson, Rita Kinman, MarieLouise Ozban, Betty Lou Presson, Sue Reagan, VelmaRoss, Carolyn M. Taylor, Treasa Taylor, Geneese Tol-bert, and Mrs. Billie Webster without bargaining withOPE on their reinstatement, Respondent has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(a)(5) of the Act.8.By the conduct described in the preceding threeparagraphs, Respondent has interfered with, restrained,and coerced employees in the exercise of the rightsguaranteed them in Section 7 of the Act, in violation ofSection 8(a)(1) thereof.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.10.Except for the foregoing, Respondent has com-mitted no unfair labor practices under the Act.THE REMEDYrespectfully suggest that,in the instant case-consideringthat Respondent's conduct accorded with its past, non-union-related hiring practices-the discriminatees hereinmightnothave been reinstated after bargaining. I amaware of the caseswhichconstruct and which authorizethe construction of a remedy restoring the status quoante,37 but I suggest that we here have a case which maycall for a deviation from a hard and fast rule.38 I submitthat the purposesof the Actwould be served by requiringRespondent to express a willingness to bargain over thereinstatement,to award backpay to run until it does so,and to leave the question of reinstatement to the bargain-ing table. I shall, therefore,recommend that Respondentexpress a willingness to bargain over the question of rein-stating the 14 individuals and that, from the dates of therefusals to hire them until there is such expression, theybe made wholeby thepayment of backpay,at the rate ofpay they werereceiving on June 30, with interest at 6 per-cent per annum,computed on a quarterly basis in themanner heretofore established by the Board.Having found that Respondent violated Section 8(a)(2)and (1) ofthe Act byrecognizing and entering into a con-tractwith CWAand by enforcing and maintaining thatcontract,Ishall recommend that it cease and desist fromenforcing and maintaining such contract and withdrawand withhold all recognition fromCWA orany successoras the collective-bargaining representative of these em-ployees unless and until such labor organization shallhave been certified by the Board.As theunfair labor practices committed by Respondentare of a character striking at the roots of employee rightssafeguardedby the Act, Ishall also recommend thatRespondent cease and desist from infringing in anymanner on the rights guaranteed in Section7 of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,and pursuant to Section10(c) of the Act,Ihereby issuethe following:Having found that Respondent has engaged and is en-gaging in certain unfair labor practices, I shall recom-mend that it be ordered to cease and desist therefrom andto take certain affirmative action in order to effectuate thepolicies of the Act.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by refusing to recognize OPE as the ex-clusive bargaining representative of its employees in anappropriate bargaining unit, I shall recommend that it beordered to accord such recognition and to bargain withOPE.On the authority of theChemrockcase, the GeneralCounsel seeks an order calling for the reinstatement, withbackpay, of the alleged discriminatees herein. I havefound that the unemployment (i.e , the failure to be rein-stated) of the 14 of the 15 constituted an unlawful refusalto bargain, and I shall recommend appropriate action. Inote that inChemrockthe Board believed, in effect, that,had the retention of the alleged discriminatees there beena subject of bargaining, they would have been retained atleast until the employer's bargaining obligation had beenfulfilled and that they might well have never been ter-minated; and reinstatement with backpay was ordered. I91SeeFibreboard Paper Products Corporation,138 NLRB 550, enfdsub nom East Bay Union of Machinists,Local1304, U S A , AFL-CiOv N L R B,322 F 2d411(C A D C ),affd 379 U S 203RECOMMENDED ORDERFederal Electric Corporation,of Paramus,New Jersey,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Office andProfessional Employees International Union—AFL-CIO,as the exclusive representative of its employees in a bar-gaining unit consisting of its reproduction employees, in-cluding clerks,employed at the Manned SpacecraftCenter, Houston,Texas,who are engaged in the satellitequick-copy operation,excluding all guards, watchmen,professional employees, and supervisors as defined in theAct.(b)Recognizing Communications Workers of Amer-ica, Local 6222, AFL-CIO,or any successor thereto, asthe representative of these employees for the purpose ofbargaining collectively concerning conditions of employ-ment,unless and until said labor organization shall havebeencertified bythe Board as the exclusive representa-tive of such employees.(c)Enforcing or maintaining its collective-bargainingagreement with Communications Workers of America," SeeWestinghouse Electric Corporation (Mansfeld Plant),150NLRB 1574,Shell Oil Company,149 NLRB 283 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 6222,AFL-CIO,entered into on or about August31, 1966,or any modifications,extentions,supplements,or renewals thereof,insofar as it applies to these em-ployees, unless and until said labor organization shallhave been certified by the Board as the exclusiverepresentative of said employees;providedthat nothingherein shall be construed as requiring Respondent to varywages, hours, seniority,or other substantive features ofsuch employees'working conditions which may havebeen established pursuant to said collective-bargainingagreement.(d) In any other manner,interfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form labor organizations,to join orassist any labor organization,to bargain collectivelythrough representatives of their own choosing,to engagein concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,and to refrainfrom any and all such activities.2.Takethe following affirmative action which I findwill effectuate the purposes of the Act:(a)Upon request,bargain collectively with Office andProfessional Employees International Union,AFL-CIO,as the exclusive bargaining representative of the em-ployees in the above-described unit.(b)As part of the fulfillment of its bargaining obliga-tion referred to above,express its willingness to bargainwith Office and Professional Employees InternationalUnion,AFL-CIO,over the reinstatement of Harold Bar-rett,LesbiaC.Cardenas,Norma Grubbs, ShirleyHoward, Barbara Johnson,Rita Kinman,Marie LouiseOzbun,Betty Lou Presson,Sue Reagan,Velma Ross,Carolyn M.Taylor,TreasaTaylor,Geneese Tolbert, andMrs. Billie Webster and, thereafter,bargain over the sub-ject.(c)For the period from July 1, 1966, until it fulfills theobligation created by subsection(b) hereof, make each ofthese individuals whole for any loss of pay, in the mannerset forth in"The Remedy" section herein.(d)Withdraw and withhold recognition from Commu-nicationsWorkers of America, Local 6222,AFL-CIO,or any successor thereto,as bargaining representative ofthe employees in the above-described unit, unless anduntil said organization shall have been certified by theBoard as the exclusive representative of such employees(e)Post copies of the attached notice marked"Appen-dix."-" Copies of said notice,to be furnished by the Re-gional Director for Region 23, after being duly signed byRespondent's authorized representative,shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60'consecutive days thereafter,in conspicuousplaces, including all places where notices to Respondent'semployees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered,defaced,or covered by any other material.(f)NotifytheRegionalDirector for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith .411IT IS FURTHER RECOMMENDED that the complaintherein be dismissed insofar as it alleges violations of theAct not specifically found herein.a" in the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "^" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL, upon request, bargain collectively withOffice and Professional Employees InternationalUnion,AFL-CIO, as the exclusive bargainingrepresentative of our reproduction employees, in-cluding clerks, employed at the Manned SpacecraftCenter, Houston, Texas, who are engaged in thesatellite quick-copy 'operation, excluding all guards,watchmen, professional employees, and supervisorsas defined in the Act.WE WILL withdraw and withhold all recognitionfrom Communications Workers of America, Local6222, AFL-CIO, as bargaining representative ofthese employees, and WE WILL NOT enforce the con-tract entered into with that labor organization on orabout August 3 1, 1966, insofar as it applies to theseemployees,untilthat labor organization has beencertified by the Labor Board as the exclusiverepresentative of these employees.WE WILL NOT, in any manner, interfere with,restrain, or coerce our employees in the exercise oftheir rights to organize; to form, join, or assist a labororganization; to bargain collectively through a bar-gaining representative chosen by themselves; to en-gage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion; or to refrain from any such activities.WE WILL bargain with Office and ProfessionalEmployees International Union, AFL-CIO, overthe reinstatement of Harold Barrett, Lesbia C.Cardenas, Norma Grubbs, Shirley Howard, BarbaraJohnson, Rita Kinman, Marie Louise Ozbun, BettyLou Presson, Sue Reagan, Velma Ross, Carolyn M.Taylor, Treasa Taylor, Geneese Tolbert, and Mrs.BillieWebster, and WE WILL pay them for any losssuffered because of our prior failure to bargain aboutthe subject.FEDERAL ELECTRIC COR-PORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be-altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas77002, Telephone 228-0611.